Opinion issued July 11, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00390-CR
                            ———————————
                    LANCE MARKICE DAVIS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 1
                            Harris County, Texas
                        Trial Court Case No. 2172471


                          MEMORANDUM OPINION

      Appellant, Lance Markice Davis, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in the

appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2